DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/04/2020 has been entered.

 Response to Declaration
The declaration under 37 CFR 1.132 filed 12/04/2020 has been fully considered but is insufficient to overcome the rejection of claims 51-61 and 65 based upon 35 U.S.C. 112(a) and 112(b) as set forth in the last Office action.
Applicant’s declaration describes a very specific apparatus procedure involving precise sensor types (ion sensitive field effect transistors (ISFET’s)) and fluid transport elements (e.g. miniaturized pump). This is in stark contrast to, at least, independent claim 51, which is broadly written to read on essentially any cartridge having a plurality of reaction chambers, any sensor, any fluid transport system for controlling flow of fluids, and a basic computer coupled to the sensor and the fluid transport system so long as the use of the claimed fluid (e.g. fluids containing a nucleic acid or fragments of a nucleic acid) is satisfied. Accordingly, Applicant’s declaration refer(s) only to the apparatus described in the application as filed and not to 

Response to Arguments
In response to Applicant’s argument regarding the rejections under 35 U.S.C. 112(a) and 112(b), the Examiner disagrees. In the Amendment filed on 12/04/2020, Applicant pointed to a portion of the instant specification to indicate support for some of the claimed elements (e.g. an algorithm that achieves the claimed function in sufficient detail). However, the specification as filed lacks sufficient detail for other aspects claimed (e.g. how the detection take place and how the downstream sequencing switched off). Thus, the Examiner maintains that one of ordinary skill in the art would reasonably conclude that Applicant did not possess the apparatus as currently claimed. The indefiniteness rejection of claims 51-61 and 65 is maintained for the same reasons. 
In response to Applicant’s argument regarding how an algorithm is defined, the Examiner disagrees. Mere reference without providing an explanation of the appropriate programming, or without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623.
Moreover, it is to be noted that the instant claims assert more than just “receiving” data, “storing” data and “processing” data (e.g. facilitating a sequence of reactions including amplification, sequencing and hybridization of nucleic acids and/or fragments). Therefore, a cannot serve as sufficient structure for the specific tasks of claim 51 and its dependents.
As to Applicant’s reference of PCT Patent Application No. WO 03/073088, Applicant is reminded that ”essential material” may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. 
In response to Applicant’s argument regarding, the USPTO Guidance issued January 2019 pertaining to proper treatment of claims involving algorithms under 35 U.S.C. § 112, Applicant is incorrect in its interpretation of the Guidance in that “indefiniteness for lack of algorithmic structure” is only a viable basis for rejection under 35 U.S.C. § 112(b) for a computer-implemented 35 U.S.C. § 112(f) claim limitation. However, the USPTO Guidance issued January 2019 does not supersede the Manual of Patent Examining Procedure (MPEP) and does not preclude the Examiner from making a rejection under 35 U.S.C. §§ 112(a) and/or 112(b) absent a claim interpretation under 35 U.S.C. § 112(f). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 51 and its dependents are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 51 and its dependents require specific steps of a controller for controlling said fluid transport system to dynamically direct the sequence of reactions for the analysis using the intermediated reaction sequence results and wherein the controller is configured to stop further reactions in the sequence from taking place based on the intermediate reaction sequence results. However, the instant specification fails to teach or suggest an algorithm that performs all the claimed steps. Therefore, the claims are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.
Claim 51 and its dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 51 is also indefinite because it is unclear how the detection takes place and how the downstream sequencing stops/switches off.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates 

Claims 51-61 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. (hereinafter Rothberg) US 2010/0282617 in view of Preparata et al. (hereinafter Preparata) US 2003/0064382.
Regarding Claim 51, Rothberg discloses a cartridge (chip, see paragraphs 187-189 and 194) having a multiplicity of reaction chambers as discussed in at least paragraphs 39, 163 and 174 with respective sensors (ISFET) as discussed in at least paragraph 174, the sensors being configured to detect amplification, sequencing, and/or hybridization in the reaction chambers via dynamic response as discussed in at least paragraphs 76, 177, 180; a fluid transport system [200] for controlling the flow of fluids, including fluids containing said nucleic acid or fragments of said nucleic acid, to the reaction chambers in order to facilitate a sequence of reactions including two or more of amplification, sequencing, and hybridization of the nucleic acid and/or fragments thereof;  as discussed in at least paragraphs 174-175 and 178; and a controller [250] implemented on a computer [260] coupled to said sensors and to said fluid transport as discussed in at least paragraph 175, system for obtaining detection results including intermediate reaction sequence results as discussed in at least paragraphs 167-169, 180-184 and 283. 
	Rothberg does not explicitly disclose wherein the controller is configured to stop further reactions in the sequence from taking place based on the intermediate reaction sequence results.
Preparata discloses wherein the controller is configured to stop further reactions in the sequence from taking place based on the intermediate reaction sequence results as discussed in at least paragraphs 90-91 and 96.

It is noted that apparatus claims cover what a device is, not what a device does (to dynamically direct the sequence of reactions for the analysis using the intermediated reaction sequence results…to determine an instance where there is no amplification). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding Claim 52, with respect to the intended use limitations (sensor capabilities), the ISFET and chemFET sensors disclosed by Rothberg in view of Preparata as discussed in at least paragraphs 35 and 38 is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Rothberg in view of Preparata is capable of providing the operating conditions as listed in the intended use section of the claim.
Additionally, it is noted that apparatus claims cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is 
Regarding Claim 53, Rothberg discloses wherein at least a part of said fluid transport system is provided on the cartridge, and the cartridge comprises fluid inlets and outlets for coupling the fluid transport system, or said part of said fluid transport system, to external fluid sources and fluid drains as discussed in at least paragraphs 174-175 and 178.
Regarding Claims 54 and 60, Rothberg discloses wherein said sensors are a plurality of the same sensor type as discussed in at least paragraph 35. 
Regarding Claim 55, Rothberg discloses wherein said sensors are ChemFETs as discussed in at least paragraph 35.
Regarding Claim 59, Rothberg discloses wherein said fluid transport system comprises one or more fluid flow control gates (valves, 270), under the control of said controller, for directing fluid to desired reaction chambers as discussed in at least paragraph 175.
Regarding Claims 56-58, 61 and 65, with respect to the intended use limitations (sensor capabilities and controller operations), the device disclosed by Rothberg in view of Preparata as discussed in at least paragraphs 38-46, 167-169, 180-184 and 283 is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Rothberg in view of Preparata is capable of providing the operating conditions as listed in the intended use section of the claim.
Additionally, it is noted that apparatus claims cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.
Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAUTAM PRAKASH/
Primary Examiner
Art Unit 1799
/LYDIA EDWARDS/
Examiner
Art Unit 1799



LE